DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to an amendment filed September 23, 2022. Claims 1-2, 4-17 and 19-20 are pending. Claims 3 & 18 have been canceled. Claims 1-2, 4-17 and 19-20 have been amended.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 4-7, 10, 12-17 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Speeg et al. (US 2011/0218433) (“Speeg” hereinafter) in view of Bell et al. (US 6,517,522) (“Bell” hereinafter).
In regards to claim 1, Speeg discloses an apparatus for delivery of a biopsy marker 300 to a biopsy site, the apparatus comprising:
(a) a grip 16 and a cannula 12 extending distally from the grip 16, the cannula 12 

    PNG
    media_image1.png
    221
    382
    media_image1.png
    Greyscale

having a lumen extending at least partially therethrough and a marker exit opening 14 in the cannula 12 communicating with the lumen;
(b) at least one biopsy marker 300 disposed in the lumen for deployment through the marker exit opening 14; and 

    PNG
    media_image2.png
    155
    441
    media_image2.png
    Greyscale

(c) a sterile guide 80 including a body 83 configured to slide along the cannula 12, the body 83 defining a bore 86, the sterile guide 80 further including a radially

    PNG
    media_image3.png
    221
    329
    media_image3.png
    Greyscale

 extending grasping feature (83A, 85A) of unitary construction with the body 83, the grasping feature (83A, 85A) including a pair of arms projecting laterally from the body 83 and a connection member 87 disposed between the pair of arms (see at least figs. 1-2 & 16-18 and par 0036-0037 & 0072-0073).  
Speeg discloses an apparatus, as described above, that fails to explicitly teach an apparatus with the grasping feature including a pair of arms projecting laterally from the body and a connection member disposed between the pair of arms and offset from the body, the bore being configured to receive the cannula and at least a portion of the grip, the body being configured to transition between a closed configuration and an open configuration in response to movement of the pair of arms towards each other and relative to the connection member, the body being configured to fasten to the grip when in the closed configuration the body being configured to slide along the cannula in the open configuration.
However, Bell teaches that it is known to provide an apparatus with the grasping feature 18 including a pair of arms (22, 26) projecting laterally from the body (20, 24) and a connection member 28 disposed between the pair of arms (22, 26) and offset from the 

    PNG
    media_image4.png
    291
    426
    media_image4.png
    Greyscale

body (20, 24), the body (20, 24) being configured to transition between a closed configuration and an open configuration in response to movement of the pair of arms (22, 26) towards each other and relative to the connection member 28, the body (20, 24) being configured to fasten to the grip 14 when in the closed configuration the body (20, 24) being configured to slide along the cannula 12 in the open configuration (see at least abstract, figs. 1-3; col. 5, lines 1-52).
Therefore, since Speeg discloses, in the embodiment of fig. 9, an apparatus wherein the bore 66 of the guide 60 is configured to receive the cannula 12 and at least a portion 1601 of the grip 16, wherein the body 60 is configured to fasten to the grip 16 (see at least fig. 9 and par 0062), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the apparatus of Speeg with the grasping feature including a pair of arms projecting laterally from the body and a connection member disposed between the pair of arms and offset from the body, as taught by Bell, the bore being configured to receive the cannula and at least a portion of the grip as taught in fig. 9 of Speeg, the body being configured to transition between a closed configuration and an open configuration in response to movement of the pair of arms towards each other and relative to the connection member, the body being configured to fasten to the grip when in the closed configuration the body being configured to slide along the cannula in the open configuration as taught by Bell since such a modification would amount to a simple substitution of one known element (i.e., the guide as taught by Speeg at fig. 16 thereof) for another (i.e., the guide as taught by Bell at fig. 1 thereof) to obtain predictable results such as permitting selective gripping and manual control of the cannula by the guide, as well as momentary locking of the guide to the grip and/or handle for storage or subsequent use--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 2, while Speeg discloses the apparatus of claim 1, the body 83 being configured to selectively expand a diameter of the bore 86 (see at least fig. 16 and par 0072), Speeg discloses the apparatus of claim 1, that fails to explicitly teach the body being configured to selectively expand a diameter of the bore to permit selective fastening of the body to the grip. However, since Speeg discloses, in the embodiment of fig. 9, an apparatus wherein the bore 66 of the guide 60 is configured to receive the cannula 12 and at least a portion 1601 of the grip 16, wherein the body 60 is configured to fasten to the grip 16 (see at least fig. 9 and par 0062) and Bell teaches that it is known to provide an apparatus with the body (20, 24) being configured to selectively expand a diameter of the bore (see at least abstract, figs. 1-3; col. 5, lines 1-52), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the apparatus of Speeg with the body being configured to selectively expand a diameter of the bore, as taught at fig. 16 of Speeg or as taught by fig. 1 of Bell, to permit selective fastening of the body to the grip as taught as fig. 9 of Speeg since such a modification would amount to a simple substitution of one known element (i.e., the guide as taught by Speeg at fig. 9 thereof) for another (i.e., the guide as taught by Bell at fig. 1 thereof or as taught by fig. 16 of Speeg) to obtain predictable results such as permitting selective gripping and manual control of the cannula by the guide, as well as momentary locking of the guide to the grip and/or handle for storage or subsequent use--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations). 
In regards to claim 4, Speeg discloses the apparatus of claim 1, at leastLEI 20109-P-US-38- a portion 87 of the sterile guide 80 being configured to resiliently bias the body 83 towards the closed configuration (see at least fig. 16 and par 0072-0073).
In regards to claim 5, while Speeg discloses the apparatus of claim 1, each arm of the pair of arms being configured to pivot about the connection member 87 to move the body 83 (see at least fig. 16 and par 0072-0073), Speeg discloses the apparatus of claim 1, that fails explicitly teach each arm of the pair of arms being configured to pivot about the connection member to move the body and thereby permit selective fastening of the body to the grip.  However, since Speeg discloses, in the embodiment of fig. 9, an apparatus wherein the bore 66 of the guide 60 is configured to receive the cannula 12 and at least a portion 1601 of the grip 16, wherein the body 60 is configured to fasten to the grip 16 (see at least fig. 9 and par 0062) and Bell teaches that it is known to provide an apparatus each arm (22, 26) of the pair of arms being configured to pivot about the connection member 28 to move the body (20, 24) (see at least abstract, figs. 1-3; col. 5, lines 1-52), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the apparatus of Speeg with each arm of the pair of arms being configured to pivot about the connection member to move the body, as taught at fig. 16 of Speeg or as taught by fig. 1 of Bell, and thereby permit selective fastening of the body to the grip as taught as fig. 9 of Speeg since such a modification would amount to a simple substitution of one known element (i.e., the guide as taught by Speeg at fig. 9 thereof) for another (i.e., the guide as taught by Bell at fig. 1 thereof or as taught by fig. 16 of Speeg) to obtain predictable results such as permitting selective gripping and manual control of the cannula by the guide, as well as momentary locking of the guide to the grip and/or handle for storage or subsequent use--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 6, while Speeg discloses the apparatus of claim 1 each arm of the pair of arms is configured to pivot about the connection member 87 to move the body 83 between a closed configuration and an open configuration (see at least fig. 16 and par 0072).
In regards to claim 7, Speeg discloses the apparatus of claim 1, each arm of the pair of arms being configured to pivot about the connection member 87 to move the body 83 between the closed configuration and an open configuration, the connection member 87 being configured to resiliently bias the body 83 towards the closed configuration (see at least fig. 16 and par 0072).
In regards to claim 10, while Speeg discloses the apparatus of claim 1 in the embodiment of fig. 16 wherein the body 83 defines a bore 86, wherein the grasping feature (83A, 85A) includes one or more arms projecting laterally from the body 83, wherein the bore 86 is configured to receive the cannula 12 therethrough (see at least fig. 16 and par 0072), Speeg as modified by Bell discloses the apparatus of claim 1, that fails to explicitly teach the body being configured to selectively fasten to the grip by a friction fit between a portion of the body and both a portion of the cannula and a portion of the grip. However, since Speeg discloses, in the embodiment of fig. 9, an apparatus wherein the body 60 is configured to selectively fasten to the grip 16 by a friction fit between a portion of the body 60 and both a portion of the cannula 12 and a portion of the grip 16 (see at least fig. 9 and par 0062) and Bell teaches that it is known to provide an apparatus with the body (20, 24) being configured to selectively expand a diameter of the bore (see at least abstract, figs. 1-3; col. 5, lines 1-52), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the apparatus of Speeg as modified by Bell with the body, as taught at fig. 16 of Speeg or as taught by fig. 1 of Bell, being configured to selectively fasten to the grip by a friction fit between a portion of the body and both a portion of the cannula and a portion of the grip as taught as fig. 9 of Speeg since such a modification would amount to a simple substitution of one known element (i.e., the guide as taught by Speeg at fig. 9 thereof) for another (i.e., the guide as taught by Bell at fig. 1 thereof or as taught by fig. 16 of Speeg) to obtain predictable results such as permitting selective gripping and manual control of the cannula by the guide, as well as momentary locking of the guide to the grip and/or handle for storage or subsequent use--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations). 
    In regards to claim 12, Speeg as modified by Bell discloses the apparatus of claim 1 in the embodiment of fig. 16 that fails to explicitly teach an apparatus further comprising a retainer extending from the grip, the retainer being configured to couple the sterile guide to the grip.  However, since, in the embodiment of fig. 9, Speeg discloses an apparatus further comprising a retainer (1601, 1602) extending from the grip 16, the retainer (1601, 1602) being configured to couple the sterile guide 80 to the grip 16 (see at least fig. 9 and par 0062) and Bell teaches that it is known to provide an apparatus with the body (20, 24) being configured to selectively expand a diameter of the bore (see at least abstract, figs. 1-3; col. 5, lines 1-52), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the apparatus of the embodiment of fig. 16 of Speeg as modified by Bell further comprising a retainer extending from the grip, the retainer being configured to couple the sterile guide to the grip as taught at fig. 9 of Speeg since such a modification would amount to a simple substitution of one known element (i.e., the guide as taught by Speeg at fig. 9 thereof) for another (i.e., the guide as taught by Bell at fig. 1 thereof or as taught by fig. 16 of Speeg) to obtain predictable results such as permitting selective gripping and manual control of the cannula by the guide, as well as momentary locking of the guide to the grip and/or handle for storage or subsequent use--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 13, Speeg as modified by Bell discloses the apparatus of claim 1 in the embodiment of fig. 16 that fails to explicitly teach an apparatus with the retainer being configured to provide tactile feedback when the sterile guide is coupled to the retainer. However, in the embodiment of fig. 9, Speeg discloses an apparatus with the retainer (1601, 1602) being configured to provide tactile feedback (i.e., snap-fit) when the sterile guide 60 is coupled to the retainer (1601, 1602) (see at least fig. 9 and par 0062). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the apparatus of the embodiment of fig. 16 of Speeg as modified by Bell with the retainer being configured to provide tactile feedback when the sterile guide is coupled to the retainer as taught in the embodiment of fig. 9 of Speeg since such a modification would amount to a simple substitution of one known element (i.e., the guide as taught by Speeg at fig. 9 thereof) for another (i.e., the guide as taught by Bell at fig. 1 thereof or as taught by fig. 16 of Speeg) to obtain predictable results such as permitting selective gripping and manual control of the cannula by the guide, as well as momentary locking of the guide to the grip and/or handle for storage or subsequent use--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 14, Speeg as modified by Bell discloses the apparatus of claim 12 in the embodiment of fig. 16 that fails to explicitly teach an apparatus with the retainer being configured to provide an audible noise when the sterile guide is coupled to the retainer.  However, since, in the embodiment of fig. 9, Speeg discloses an apparatus wherein the retainer (1601, 1602) is configured to provide an audible noise (i.e., snap-fit) when the sterile guide 60 is coupled to the retainer (1601, 1602) (see at least fig. 9 and par 0062) and Bell teaches that it is known to provide an apparatus with the body (20, 24) being configured to selectively expand a diameter of the bore (see at least abstract, figs. 1-3; col. 5, lines 1-52), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the apparatus of Speeg as modified by Bell with the retainer, as taught at fig. 9 of Speeg, being configured to provide an audible noise when the sterile guide, as taught at fig. 16 of Speeg, is coupled to the retainer, as taught at fig. 9 of Speeg, since such a modification would amount to a simple substitution of one known element (i.e., the guide as taught by Speeg at fig. 9 thereof) for another (i.e., the guide as taught by Bell at fig. 1 thereof or as taught by fig. 16 of Speeg) to obtain predictable results such as permitting selective gripping and manual control of the cannula by the guide, as well as momentary locking of the guide to the grip and/or handle for storage or subsequent use--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 15, Speeg as modified by Bell discloses the apparatus of claim 12 in the embodiment of fig. 16 that fails to explicitly teach an apparatus with the retainer including a detent feature, the sterile guide including a corresponding detent feature configured to engage the detent feature of the retainer. However, in the embodiment of fig. 9, Speeg discloses an apparatus with the retainer (1601, 1602) including a detent feature 1602, the sterile guide 60 including a corresponding detent feature (i.e., for snap-fit connection) configured to engage the detent feature of the retainer 1602 (see at least fig. 9 and par 0062). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the apparatus of the embodiment of fig. 16 of Speeg as modified by Bell with the retainer including a detent feature, the sterile guide including a corresponding detent feature configured to engage the detent feature of the retainer as taught in the embodiment of fig. 9 of Speeg since such a modification would amount to a simple substitution of one known element (i.e., the guide as taught by Speeg at fig. 9 thereof) for another (i.e., the guide as taught by Bell at fig. 1 thereof or as taught by fig. 16 of Speeg) to obtain predictable results such as permitting selective gripping and manual control of the cannula by the guide, as well as momentary locking of the guide to the grip and/or handle for storage or subsequent use--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 16, Speeg discloses a biopsy system comprising:
(a) a biopsy device operable for taking one or more biopsy samples from a patient, the biopsy device comprising a needle 1000 and a cutter for severing tissue received within the needle 1000; 
(b) a marker delivery device 10, the marker delivery device 10 including a handle 16 and a cannula 12 extending distally from the handle 16 having a marker lumen and at least one marker 300 disposed in the marker lumen; and 
(c) a sterile guide 80 positionable on the cannula 12, wherein the sterile guide 80 is removably coupled to the handle 16 and the cannula 12, simultaneously, and is configured to selectively slide along the length of the cannula 12 when de-coupled from the handle 16 to direct the cannula 12 into the needle 1000 of the biopsy device; wherein the sterile guide 80 includes a body 83, a pivot 87, and a grip feature (83A, 85A) extending from the pivot 87, wherein the pivot 87 is configured to resiliently bias the body 83 towards a closed position to provide a friction fit between the body 83 and the cannula 12 (see at least figs. 1-2 & 16-18 and par 0036-0037, 0044-0045 & 0072-0073). 
Speeg discloses a biopsy system, as described above, that fails to explicitly teach system with the pivot being offset relative to the body. 
However, Bell teaches that it is known to provide system with the pivot 28 being offset relative to the body (20, 24) (see at least abstract, figs. 1-3; col. 5, lines 1-52).
Therefore, since Speeg discloses, in the embodiment of fig. 9, an apparatus wherein the bore 66 of the guide 60 is configured to receive the cannula 12 and at least a portion 1601 of the grip 16, wherein the body 60 is configured to fasten to the grip 16 (see at least fig. 9 and par 0062), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of Speeg with the pivot being offset relative to the body as taught by Bell since such a modification would amount to a simple substitution of one known element (i.e., the guide as taught by Speeg at fig. 16 thereof) for another (i.e., the guide as taught by Bell at fig. 1 thereof) to obtain predictable results such as permitting selective gripping and manual control of the cannula by the guide, as well as momentary locking of the guide to the grip and/or handle for storage or subsequent use--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 17, Speeg discloses the biopsy system of claim 16, wherein the sterile guide 80 is positionable along an axial length of the cannula 12, wherein the sterile guide 80 is configured to selectively lock into any one of a plurality of positions along the axial length of the cannula 12 (see at least fig. 16 and par 0072-0073).
	In regards to claim 19, Speeg discloses the apparatus of claim 18 in the
embodiment of fig. 16 that fails to explicitly teach an apparatus wherein the body
includes a coupling feature, wherein the handle includes a retainer, wherein the
coupling feature is configured to engage the retainer to couple the sterile guide to the
handle. However, in the embodiment of fig. 9, Speeg discloses an apparatus wherein
the body 60 includes a coupling feature (i.e., for snap-fit connection), wherein the
handle 16 includes a retainer (1601, 1602), wherein the coupling feature (i.e., for snap-
fit connection) is configured to engage the retainer (1601, 1602) to couple the sterile
guide (80, 90) to the handle 16 (see at least fig. 9 and par 0062). Therefore, it would
have been obvious to one of ordinary skill in the art at the time Applicant’s invention was
filed to provide the apparatus of the embodiment of fig. 16 of Speeg as modified by Bell with the body including a coupling feature, the handle including a retainer, the coupling feature being configured to engage the retainer to couple the sterile guide to the handle as taught in the embodiment of fig. 9 of Speeg in order to selectively lock the sterile guide to the grip or handle.
Claim(s) 8-9 & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Speeg (‘433) in view of Bell (‘522) further in view of Cowley (US 3,112,747).
In regards to claim 8, while Speeg as modified by Bell discloses the apparatus of claim 1, the grip 16 including a retainer (1601, 1602), the body 60 including a cannula grip 16 (see the embodiment of fig. 9 and par 0062), each arm of the pair of arms (83A, 85A) being configured to pivot about the connection member 87 to move the body 80 between the closed configuration and the open configuration (see the embodiment of fig. 16 and par 0072 of Speeg), Speeg discloses the apparatus of claim 1, that fails to explicitly teach an apparatus with the body including a plurality of ribs projecting into the interior of the bore, the body being configured to provide an interference fit between the ribs and the retainer when in the closed configuration, the body being configured to further provide an interference fit between the cannula grip and the cannula when in the closed configuration.  However, Cowley teaches that it is known to provide an apparatus with the body 24 including a plurality of ribs (37, 38) projecting into the interior of the bore, the body 24 being configured to provide an interference fit between the ribs (37, 38) and the retainer 22 (see at least figs. 1-5 and col. 2, lines 22-69). Therefore, since in the embodiment of fig. 16, Speeg discloses the body 80 being configured to further provide an interference fit (see at least par 0072), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the apparatus of Speeg as modified by Bell with the body including a plurality of ribs projecting into the interior of the bore, as taught by Cowley, the body being configured to provide an interference fit when in the closed configuration, as taught by fig. 16 of Speeg, between the ribs and the retainer as taught by Cowley, the body being configured to further provide an interference fit, as taught by fig. 16 of Speeg, between the cannula grip and the cannula when in the closed configuration as taught by fig. 9 of Speeg since such a modification would amount to applying a known technique (i.e., the ribs of Cowley) to a known device (i.e., the collective guide of Speeg and/or Bell) ready for improvement to achieve a predictable result such as improve the tightness of fit between the guide and the cannula or grip--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 9, while Speeg discloses the apparatus of claim 1, in the embodiment of fig. 16, the grip 16 including a retainer (1601, 1602) including a cannula grip 16, the body 60 being configured to further provide an friction fit between the cannula grip 16 and the cannula 12 (see the embodiment of fig. 9 and par 0062), each arm of the pair of arms (83A, 85A) being configured to pivot about the connection member 87 to move the body between the closed configuration and the open configuration (see the embodiment of fig. 16 and par 0072), Speeg discloses an apparatus comprising a plurality of ribs projecting into the interior of the bore, the body being configured to provide a friction fit between the ribs and the retainer when in the closed configuration, the body being configured to further provide an friction fit between the cannula grip and the cannula when in the closed configuration, the connection member being configured to resiliently bias the body towards the closed position to thereby provide friction between the ribs and the retainer, and the cannula grip and the cannula. However, Cowley teaches that it is known to provide an apparatus comprising a plurality of ribs (37, 38) projecting into the interior of the bore, the body 24 being configured to provide a friction fit between the ribs (37, 38) and the retainer 22 (see at least figs. 1-5 and col. 2, lines 22-69). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the apparatus of Speeg as modified by Bell with comprising a plurality of ribs projecting into the interior of the bore as taught by Cowley, the body being configured to provide a friction fit between the ribs and the retainer, as taught by Cowley, when in the closed configuration as taught by fig. 16 of Speeg, the body being configured to further provide an friction fit between the cannula grip and the cannula, as taught by fig. 9 of Speeg, when in the closed configuration as taught by fig. 16 of Speeg, the connection member being configured to resiliently bias the body towards the closed position, as taught by fig. 16 of Speeg, to thereby provide friction between the ribs and the retainer as taught by Cowley, and the cannula grip and the cannula  as taught by Speeg since such a modification would amount to applying a known technique (i.e., the ribs of Cowley) to a known device (i.e., the collective guide of Speeg and/or Bell) ready for improvement to achieve a predictable result such as improve the tightness of fit between the guide and the cannula or grip--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 11, Speeg discloses the apparatus of claim 1 with the body 60 including a cannula grip 16 projecting into the bore, the body 60 being configured to selectively fasten to the grip 16 by a friction fit and a friction fit between the cannula grip 16 and the cannula 12 (see at least fig. 9 and par 0062), Speeg discloses the apparatus of claim 1, that fails to explicitly teach the apparatus with the body including a plurality of ribs and a cannula grip projecting into the bore, the body being configured to selectively fasten to the grip by a friction fit between the plurality of ribs and a portion of the grip, and a friction fit between the cannula grip and the cannula. However, Cowley teaches that it is known to provide an apparatus with the body 24 including a plurality of ribs (37, 38) (see at least figs. 1-5 and col. 2, lines 22-69). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the apparatus of Speeg as modified by Bell with the body including a plurality of ribs, as taught by Cowley, and a cannula grip projecting into the bore, as taught by fig. 9 of Speeg, the body being configured to selectively fasten to the grip by a friction fit, as taught by fig. 9 of Speeg, between the plurality of ribs, as taught by Cowley, and a portion of the grip as taught by fig. 9 of Speeg, and a friction fit between the cannula grip and the cannula as taught by fig. 9 of Speeg since such a modification would amount to applying a known technique (i.e., the ribs of Cowley) to a known device (i.e., the collective guide of Speeg and/or Bell) ready for improvement to achieve a predictable result such as improve the tightness of fit between the guide and the cannula or grip--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parihar et al. (US 2009/0209854) (“Parihar” hereinafter) in view of Speeg (US 2011/0218433).
 Parihar discloses a method for guiding a marker delivery device 10 relative to a biopsy instrument, the method comprising: 
(a)	providing the marker delivery device 10 disposed within a package 54, the marker delivery device 10 including a sterile guide 50 pre-attached to the marker delivery device 10 (see at least figs. 3-4); 
(b)	preparing the marker delivery device 10 for removal from the package 54 and sliding the sterile guide 50 along a cannula 12 of the marker delivery device 10 to a deployment position proximate a distal tip of the cannula 12; 

    PNG
    media_image5.png
    213
    441
    media_image5.png
    Greyscale

 (c) 	removing the marker delivery device 10 from the package by grasping the sterile guide 50 and the handle 16 of the marker delivery device 10;
(d) 	engaging the sterile guide 50 with a portion of the cannula 12 to secure the sterile guide 50 in a fixed position along the length of the cannula 12; and 
(e) 	guiding the distal tip of the cannula 12 into a portion of the biopsy instrument 100 by aligning the sterile guide 50 with the biopsy instrument 100 (see at least abstract, figs. 5-6, 10A-B & 11A-B and par 0031-0058).
Parihar discloses a method, as described above, that fails to explicitly teach a method comprising providing the marker delivery device including a sterile guide pre-attached to a handle of the marker delivery device, a first portion of the sterile guide being attached to the handle; and detaching the sterile guide from the handle of the marker delivery device; and, engaging a second portion of the sterile guide with a portion of the cannula to secure the sterile guide in a fixed position along the length of the cannula, the second portion being different from the first portion. 
However, Speeg teaches that it is known to provide a method comprising providing the marker delivery device including a sterile guide 60 attached to a handle 16 of the marker delivery device 10, a first portion 62 of the sterile guide 60 being attached to the handle 16; and detaching the sterile guide 60 from the handle 16 of the marker delivery device 10; and, engaging a second portion 64 of the sterile guide 60 with a portion of the cannula 12 to secure the sterile guide 60 in a fixed position along the length of the cannula 12, the second portion 64 being different from the first portion 62 (see at least fig. 9 and par 0049 & 0062).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Parihar comprising providing the marker delivery device including a sterile guide pre-attached to the marker delivery device, as taught by Parihar, by way of a handle of the marker delivery device, a first portion of the sterile guide being attached to the handle; and detaching the sterile guide from the handle of the marker delivery device; and, engaging a second portion of the sterile guide with a portion of the cannula to secure the sterile guide in a fixed position along the length of the cannula, the second portion being different from the first portion as taught by Speeg since such a modification would amount to applying a known technique (i.e., the attachment position of the sterile guide as taught by Speeg) to a known device (i.e., as taught by Parihar) ready for improvement to achieve a predictable result such as selectively positioning the sterile guide along a length of the cannula so as to selectively limit or control the depth of insertion of the marker delivery device in a biopsy device and/or a patient--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
   Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-17 and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2011/0071424 discloses Nock et al. discloses a biopsy marker delivery device.
US 2017/0173306 discloses a spittable needle.
US 4,335,756 to Sharp et al. discloses a sterilized medical tubing cover.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RENE T TOWA/           Primary Examiner, Art Unit 3791